
	
		II
		111th CONGRESS
		1st Session
		S. 1522
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  stabilize and modernize the provision of partial hospitalization services under
		  the Medicare program, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Outpatient Mental Health
			 Modernization Act of 2009.
		2.Allowable
			 partial hospitalization services
			(a)In
			 generalSection 1861(ff)(2)
			 of the Social Security Act (42 U.S.C. 1395x(ff)(2)) is amended—
				(1)in subparagraph
			 (H) by striking , and at the end;
				(2)by redesignating
			 subparagraph (I) as subparagraph (J);
				(3)in subparagraph
			 (J), as redesignated by paragraph (2), by striking (but in no event to
			 include meals and transportation);
				(4)by inserting
			 after subparagraph (H) the following new subparagraph:
					
						(A)nutritional planning, meals, and
				transportation, and
						;
				and
				(5)by adding at the
			 end the following new sentence: The guidelines established under the
			 preceding sentence shall not allow for nutritional planning, meals, and
			 transportation to be considered as meeting the minimum number of services
			 requirement in order to receive payment for such items and services.
			 .
				(b)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2010.
			3.Behavioral
			 health advisory committee
			(a)Not later than
			 January 1, 2011, the Secretary of Health and Human Services shall convene a
			 Behavioral Health Advisory Committee (in this section referred to as the
			 Advisory Committee) composed of stakeholders in the behavioral
			 health community.
			(b)DutiesThe
			 Advisory Committee shall address issues relating to—
				(1)discrimination
			 against the chronically mentally ill, elderly, and United States veterans as it
			 relates to receiving treatment for mental illness;
				(2)the establishment
			 of conditions of participation for community mental health centers (as defined
			 in paragraph (3)(B) of section 1861(ff) of the Social Security Act (42 U.S.C.
			 1395x(ff)) that provide partial hospitalization services (as defined in
			 paragraph (1) of such section) under the Medicare program under title XVIII of
			 such Act; and
				(3)other matters to
			 be determined jointly by the Secretary and the Advisory Committee.
				(c)ImplementationNot
			 later than January 1, 2012, the Secretary of Health and Human Services, in
			 consultation with the Advisory Committee, shall implement conditions of
			 participation for community mental health centers (as so defined) that provide
			 partial hospitalization services (as so defined) under the Medicare program
			 under title XVIII of the Social Security Act.
			
